Case 2:19-cv-03403-DSF-PLA Document 50 Filed 07/20/20 Page 1 of 6 Page ID #:741


                                                                                  JS-6
1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11 CONSTRUCTION LABORERS                        CASE NO. 2:19-cv-03403-DSF-PLA
   TRUST FUNDS FOR SOUTHERN
12 CALIFORNIA ADMINISTRATIVE                    JUDGMENT
   COMPANY etc.,
13
                        Plaintiff,
14
                 v.
15

16   MIKE BUBALO CONSTRUCTION
     CO., INC. etc., et al.,
17

18

19                      Defendants.
20

21

22         The Court having granted the motion for summary judgment as to all claims
23   brought by Plaintiff Construction Laborers Trust Funds for Southern California
24   Administrative Company (Plaintiff or Adminco), a Delaware limited liability
25   company, an administrator of, agent for collection for, fiduciary to, and on behalf of
26   the Laborers Health and Welfare Trust Fund for Southern California, Construction
27   Laborers Pension Trust for Southern California, Construction Laborers Vacation Trust
28   for Southern California, Laborers Training and Re-Training Trust Fund for Southern

                                                1
Case 2:19-cv-03403-DSF-PLA Document 50 Filed 07/20/20 Page 2 of 6 Page ID #:742




1    California, Fund for Construction Industry Advancement, Center for Contract
2    Compliance, Laborers Contract Administration Trust Fund for Southern California,
3    Laborers’ Trusts Administrative Trust Fund for Southern California, and Southern
4    California Partnership for Jobs Trust Fund (collectively, Trust Funds), except the
5    Sixth Cause of Action, and Adminco having withdrawn the Sixth Cause of Action,
6

7          IT IS ORDERED, ADJUDGED, AND DECREED THAT:
8

9          1.     JUDGMENT IS ENTERED IN FAVOR OF THE PLAINTIFF
10   AGAINST DEFENDANT MIKE BUBALO CONSTRUCTION CO., INC., A
11   CALIFORNIA CORPORATION (BUBALO CONSTRUCTION), IN THE
12   AMOUNT OF $857,250.79, consisting of $792,250.79 in unpaid fringe benefit
13   contributions, interest, liquidated damages and audit fees due for the period June 2017
14   through March 2020, plus attorneys’ fees of $65,000.00.
15

16         2.     The Trust Funds have not conducted an audit of the records of Bubalo
17   Construction for any month after August 2018. The monetary judgment issued in
18   paragraph 1 above shall not, and does not, have res judicata effect, operate as a bar or
19   effect any other limitation of any right of the Trust Funds or any individual Trust Fund
20   (including Adminco on behalf of the Trust Funds or any individual Trust Fund) to
21   determine and collect any additional amounts due by Bubalo Construction for months
22   after August 2018.
23

24         3.     JUDGMENT IS ENTERED IN FAVOR OF THE PLAINTIFF
25   AGAINST DEFENDANT THE WESTERN SURETY COMPANY, A SOUTH
26   DAKOTA CORPORATION (WESTERN), IN THE AMOUNT OF $204,825.53,
27   consisting of a principal amount of $139,825.53, plus $65,000.00 in attorneys’ fees.
28

                                           2
Case 2:19-cv-03403-DSF-PLA Document 50 Filed 07/20/20 Page 3 of 6 Page ID #:743




1          4.     The monetary judgment against Western issued in paragraph 3 above
2    consists of amounts also encompassed by the monetary judgment against Bubalo
3    Construction issued in paragraph 1 above and the stop payment notice claim that
4    Defendant City of Signal Hill (City) is ordered to pay in paragraph 8 below. Any
5    satisfaction of the monetary judgment against Western shall also count as a credit
6    toward the monetary judgment against Bubalo Construction and the amount that the
7    City is ordered to pay.
8

9          5.     JUDGMENT IS ENTERED IN FAVOR OF THE PLAINTIFF
10   AGAINST DEFENDANT OLD REPUBLIC SURETY COMPANY, A
11   WISCONSIN CORPORATION (OLD REPUBLIC), IN THE AMOUNT OF
12   $167,931.58, consisting of a principal amount of $102,931.58, plus $65,000.00 in
13   attorneys’ fees.
14

15         6.     The monetary judgment against Old Republic issued in paragraph 5
16   above consists of amounts also encompassed by the monetary judgment against
17   Bubalo Construction issued in paragraph 1 above. Any satisfaction of the monetary
18   judgment against Old Republic shall also count as a credit toward the monetary
19   judgment against Bubalo Construction.
20

21         7.     The attorneys’ fees of $65,000.00 included in the judgment against
22   Bubalo Construction (in paragraph 1 above), Western (in paragraph 3 above), and Old
23   Republic (in paragraph 5 above) were awarded by separate order in this action
24   pursuant to a stipulation between them and Adminco. Dkt. 47. The award of
25   attorneys’ fees is owed jointly and severally by Bubalo Construction, Western, and
26   Old Republic. As also ordered in the order awarding attorneys’ fees, IT IS HEREBY
27   ORDERED THAT payment of the $65,000.00 awarded in attorneys’ fees shall be
28   made within 30 days of July 13, 2020, which is the date of entry of the order awarding

                                           3
Case 2:19-cv-03403-DSF-PLA Document 50 Filed 07/20/20 Page 4 of 6 Page ID #:744




1    attorneys’ fees, by delivery of payment to counsel for Adminco, Peter A. Hutchinson,
2    payable to the Construction Laborers Trust Funds for Southern California. Bubalo
3    Construction, Western, and Old Republic shall be, and are, together obligated to
4    assure that such payment is timely made.
5

6          8.     IT IS ORDERED, ADJUDGED AND DECREED THAT the stop
7    payment notice of Adminco filed by it on the public project at issue in its claim for
8    relief against the City, a California public entity, known as the Design Build Services
9    for Permitting and Constructing the Los Cerritos Channel Sub-basin 4 Stormwater
10   Capture Facility project (Stormwater Project), is approved in the amount of
11   $130,170.06 (Stop Payment Notice) plus interest thereon. FINAL AND
12   PERMANENT INJUNCTIVE RELIEF IS GRANTED AGAINST THE CITY,
13   AS FOLLOWS: The City is ordered to deliver payment of $139,825.53, representing
14   the Stop Payment Notice plus interest thereon, by no later than 45 days from entry of
15   this judgment, payable to Construction Laborers Trust Funds for Southern California,
16   by delivery to the attorneys for Adminco and the Trust Funds at Reich, Adell &
17   Cvitan, A Professional Law Corporation, Attention Peter A. Hutchinson, 3550
18   Wilshire Boulevard, Suite 2000, Los Angeles, California 90010. If the total amount
19   of all stop payment notices filed with the City on the Stormwater Project exceeds the
20   amount of funds due by the City to subcontractors of and suppliers for Bubalo
21   Construction for their work on the Stormwater Project, then the payment ordered
22   hereby shall be, and is, instead the lesser amount consisting of the pro rated amount of
23   Adminco’s Stop Payment Notice (in the amount of $130,170.06) in relation to the
24   total amount of all stop payment notices filed on the Stormwater Project.
25

26         9.     The Stop Payment Notice claim which the City is ordered to pay in
27   paragraph 8 above consists of amounts also encompassed by the monetary judgment
28   against Bubalo Construction issued in paragraph 1 above and the monetary judgment

                                           4
Case 2:19-cv-03403-DSF-PLA Document 50 Filed 07/20/20 Page 5 of 6 Page ID #:745




1    issued against Western in paragraph 3 above. Payment by the City pursuant to the
2    order in paragraph 8 shall count as a credit toward the monetary judgments against
3    Bubalo Construction and Western.
4

5          10.    This judgment, including but not limited to the monetary judgments
6    issued hereby against Bubalo Construction, Western, and Old Republic in paragraphs
7    1, 3, and 5 above, respectively, and the Stop Payment Notice approved (and which the
8    City is ordered to pay) in paragraph 8 above, shall not, and do not, have res judicata
9    effect, operate as a bar or effect any other limitation of any right of the Trust Funds or
10   any individual Trust Fund (including Adminco on behalf of the Trust Funds or any
11   individual Trust Fund) to file and enforce payment bond claims and stop payment
12   notices – including but not limited to claims against the payment bonds at issue in
13   Adminco’s claims for relief against Western and Old Republic and stop payment
14   notices with the City for work on the project at issue in Adminco’s claim for relief
15   against it – for amounts in addition to those encompassed by this judgment that are
16   due, or that come due, by Bubalo Construction to the Trust Funds for work after
17   August 2018.
18

19         11.    FINAL AND PERMANENT INJUNCTIVE RELIEF AGAINST
20   BUBALO CONSTRUCTION IS GRANTED AS FOLLOWS: Bubalo
21   Construction and its managing officers, managing employees, agents and successors,
22   as well as all those in active concert or participation with any one or more of them,
23   shall deliver, or cause to be delivered, to the Trust Funds no later than 4:30 p.m. on
24   the 15th day of each month for the duration of the Southern California Master Labor
25   Agreement the following:
26

27                a. Truthful and accurate monthly fringe benefit contribution reports
28                   covering all of Bubalo Construction’s accounts with the Trust Funds

                                            5
Case 2:19-cv-03403-DSF-PLA Document 50 Filed 07/20/20 Page 6 of 6 Page ID #:746




1                  in existence at the time of delivery, collectively identifying all of the
2                  Bubalo Construction employees for whom fringe benefit contributions
3                  are owed to the Trust Funds for work the previous month and their
4                  Social Security numbers, and, itemized by employee and project, the
5                  hours of work performed for which the fringe benefit contributions are
6                  due;
7

8               b. An affidavit or declaration from a managing officer or other managing
9                  agent of Bubalo Construction attesting under penalty of perjury to the
10                 completeness, truthfulness, and accuracy of each monthly fringe
11                 benefit contribution report submitted; and
12

13              c. A cashier’s check or checks made payable to the “Construction
14                 Laborers Trust Funds for Southern California” totaling the full
15                 amount of fringe benefit contributions owed by Bubalo Construction
16                 to the Trust Funds for work the previous month (as set forth on the
17                 fringe benefit contribution report(s) submitted).
18

19   THE FAILURE TO COMPLY WITH AN INJUNCTION OR ORDER IN THIS
20   JUDGMENT SHALL BE GROUNDS FOR CONTEMPT OF COURT.
21

22   DATED: July 20, 2020

23                                        Honorable Dale S. Fischer
                                          UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                          6
